In a matrimonial action in which the parties were divorced by judgment dated December 22, 2005, as amended October 15, *7612009, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Diamond, J.), dated April 8, 2011, as, after a hearing, granted the motion of the defendant to hold him in contempt for failing to comply with a provision of the judgment of divorce, as amended, requiring him to pay maintenance.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly granted the defendant’s motion to hold him in contempt for failing to comply with a provision of the judgment of divorce, as amended, requiring him to pay maintenance. The court correctly determined that the plaintiffs admitted failure to pay maintenance was willful, that his conduct was calculated to, or actually, did defeat, impair, impede, or prejudice the defendant’s rights or remedies, and that enforcement measures less drastic than seeking to hold him in contempt would be ineffectual (see Domestic Relations Law § 245; Taylor v Taylor, 83 AD3d 815, 817 [2011]; Lopez v Ajose, 33 AD3d 976 [2006]).
The parties’ remaining contentions are without merit. Eng, EJ., Rivera, Lott and Miller, JJ., concur.